
	
		I
		112th CONGRESS
		1st Session
		H. R. 2773
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Sablan (for
			 himself, Mrs. Christensen,
			 Mr. Jones, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend titles 10, 32, and 37 of the United States Code
		  to authorize the establishment of units of the National Guard in the
		  Commonwealth of the Northern Mariana Islands.
	
	
		1.Establishment of units of the
			 National Guard in the Commonwealth of the Northern Mariana Islands
			(a)Title 32
			 (National Guard) amendments
				(1)DefinitionsSection 101 of title 32, United States
			 Code, is amended—
					(A)in paragraph (4),
			 by striking Puerto Rico and inserting the Commonwealth of
			 Puerto Rico, the Commonwealth of the Northern Mariana Islands,;
					(B)in paragraph (6), by striking Puerto
			 Rico and inserting the Commonwealth of Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands,; and
					(C)in paragraph (19), by striking
			 Puerto Rico, and inserting Puerto Rico, the Commonwealth
			 of the Northern Mariana Islands,.
					(2)Branches and
			 organizationsSection 103 of
			 such title is amended by striking Puerto Rico, and inserting
			 Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands,.
				(3)Units: location;
			 organization; commandSection 104 of such title is
			 amended—
					(A)in subsection (a), by striking
			 Puerto Rico, and inserting Puerto Rico, the Commonwealth
			 of the Northern Mariana Islands,;
					(B)in subsection (c), by striking
			 Puerto Rico, and inserting Puerto Rico, the Commonwealth
			 of the Northern Mariana Islands,; and
					(C)in subsection (d), by striking
			 Puerto Rico, and inserting Puerto Rico, the Commonwealth
			 of the Northern Mariana Islands,.
					(4)Availability of
			 appropriationsSection 107(b)
			 of such title is amended by striking Puerto Rico, and inserting
			 Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands,.
				(5)Maintenance of
			 other troopsSection 109 of
			 such title is amended by striking Puerto Rico, each place it
			 appears and inserting Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands,.
				(6)Drug
			 interdiction and counter-drug activitiesSection 112(h)(3) of such title is amended
			 by striking Puerto Rico, and inserting Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands,.
				(7)Enlistment
			 oathSection 304 of such
			 title is amended by striking or of Puerto Rico and inserting
			 the Commonwealth of Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands,.
				(8)Adjutants
			 generalSection 314 of such title is amended by striking
			 Puerto Rico, both places it appears and inserting Puerto
			 Rico, the Commonwealth of the Northern Mariana Islands,.
				(9)Detail of
			 regular membersSection 315 of such title is amended by striking
			 Puerto Rico, each place it appears and inserting Puerto
			 Rico, the Commonwealth of the Northern Mariana Islands,.
				(10)Termination of
			 appointmentSection 324(b) of
			 such title is amended by striking Puerto Rico, and inserting
			 Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands,.
				(11)Relief from
			 National Guard duty when ordered to active dutySection 325 of
			 such title is amended—
					(A)in subsection (a), by striking
			 Puerto Rico, each place it appears and inserting Puerto
			 Rico, the Commonwealth of the Northern Mariana Islands,;
					(B)in subsection (b),
			 by striking Puerto Rico and inserting Puerto Rico or the
			 Commonwealth of the Northern Mariana Islands.
					(12)Composition of
			 courts-martialSection 326 of
			 such title is amended by striking Puerto Rico, and inserting
			 Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands,.
				(13)Convening
			 authority of courts-martialSection 327(a) of such title is amended by
			 striking Puerto Rico, and inserting Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands,.
				(14)Governor's
			 authoritySection 328(a) of
			 such title is amended by striking or the Commonwealth of Puerto
			 Rico, and inserting , the Commonwealth of Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands,.
				(15)Training
			 generallySection 501(b) of
			 such title is amended by striking Puerto Rico, and inserting
			 Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands,.
				(16)Support of
			 training operations and training missionsSection 502(f)(2)(B)(i) of such title is
			 amended by striking or the Commonwealth of Puerto Rico and
			 inserting , the Commonwealth of Puerto Rico, the Commonwealth of the
			 Northern Mariana Islands,.
				(17)Participation
			 in field exercisesSection
			 503(b) of such title is amended by striking Puerto Rico, and
			 inserting Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands,.
				(18)National Guard
			 schools and small arms competitionsSection 504(b) of such title is amended by
			 striking Puerto Rico and inserting , the Commonwealth of
			 Puerto Rico, the Commonwealth of the Northern Mariana Islands,.
				(19)Attendance at
			 Army and Air Force schoolsSection 505 of such title is amended in the
			 first sentence by striking Puerto Rico, and inserting
			 Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands,.
				(20)National Guard
			 Youth Challenge ProgramSection 509(l)(1) of such title is amended
			 by striking Puerto Rico, and inserting Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands,.
				(21)Issue of
			 suppliesSection 702 of such
			 title is amended—
					(A)in subsection (a), by striking
			 Puerto Rico, and inserting Puerto Rico, the Commonwealth
			 of the Northern Mariana Islands,; and
					(B)in subsections (b), (c), and (d), by
			 striking Puerto Rico each place it appears and inserting
			 the Commonwealth of Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands,.
					(22)Purchases of
			 supplies from Army or Air ForceSection 703 of such title is amended by
			 striking Puerto Rico, both places it appears and inserting
			 Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands,.
				(23)AccountabilitySection 704 of such title is amended by
			 striking Puerto Rico, and inserting Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands,.
				(24)Property and
			 fiscal officersSection 708
			 of such title is amended by striking Puerto Rico, both places it
			 appears and inserting Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands,.
				(25)Employment,
			 use, and status of techniciansSection 709(a)(3)(C) of such title is
			 amended by striking or the Commonwealth of Puerto Rico and
			 inserting , the Commonwealth of Puerto Rico, the Commonwealth of the
			 Northern Mariana Islands,.
				(26)Accountability
			 for property issued to the National GuardSection 710 of such title is amended by
			 striking Puerto Rico, each place it appears and inserting
			 Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands,.
				(27)Disposition of
			 obsolete or condemned propertySection 711 of such title is amended by
			 striking Puerto Rico, and inserting Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands,.
				(28)Disposition of
			 proceeds of condemned stores issued to National GuardSection 712(1) of such title is amended by
			 striking Puerto Rico, and inserting Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands,.
				(29)Settlements for
			 property loss, personal injury, or deathSection 715(c) of such title is amended by
			 striking or Puerto Rico and inserting , the Commonwealth
			 of Puerto Rico, or the Commonwealth of the Northern Mariana
			 Islands.
				(30)Homeland
			 defense activitiesSection
			 901(2) of such title is amended by striking Puerto Rico, and
			 inserting Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands,.
				(b)Title 10
			 amendments
				(1)DefinitionsSection
			 101 of title 10, United States Code, is amended—
					(A)in subsection (c)—
						(i)paragraph (2), by
			 striking Puerto Rico, and inserting the Commonwealth of
			 Puerto Rico, the Commonwealth of the Northern Mariana Islands,;
			 and
						(ii)in
			 paragraph (4), by striking Puerto Rico, and inserting the
			 Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands,; and
						(B)in subsection (d)(5), by striking
			 Puerto Rico, and inserting Puerto Rico, the Commonwealth
			 of the Northern Mariana Islands,.
					(2)Militia duty
			 exemptionsSection 312(a)(2)
			 of such title is amended by striking Puerto Rico, and inserting
			 Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands,.
				(3)Articles of
			 uniformSection 771(c) of
			 such title is amended by striking Puerto Rico, and inserting
			 the Commonwealth of Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands,.
				(4)Detail of Army
			 National Guard as students, observers, and investigators at educational
			 institutions, industrial plants, and hospitalsSection 4301(c) of such title is amended by
			 striking Puerto Rico, and inserting Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands,.
				(5)Detail of Air
			 National Guard as students, observers, and investigators at educational
			 institutions, industrial plants, and hospitalsSection 9301(c) of such title is amended by
			 striking Puerto Rico, and inserting Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands,.
				(6)Definition of
			 State for division ESection
			 10001 of such title is amended by striking Puerto Rico, and
			 inserting Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands,.
				(7)Training of
			 Military technicians (dual status)Section 10216(a)(3)(C) of such
			 title is amended by striking or the Commonwealth of Puerto Rico
			 and inserting , the Commonwealth of Puerto Rico, the Commonwealth of the
			 Northern Mariana Islands,.
				(8)Commissioned
			 officers original appointmentSection 12204(b) of such title is
			 amended by striking Puerto Rico, and inserting the
			 Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands,.
				(9)Detail for
			 organizing, administering, etc., reserve componentsSection 12310
			 of such title is amended—
					(A)in subsection
			 (b)(4), by striking or the Commonwealth of Puerto Rico and
			 inserting , the Commonwealth of Puerto Rico, the Commonwealth of the
			 Northern Mariana Islands,; and
					(B)in subsection (c)(7), by striking
			 Puerto Rico, and inserting Puerto Rico, the Commonwealth
			 of the Northern Mariana Islands,.
					(10)Standards and
			 qualifications for commissioned officersSection 12642(c) of such
			 title is amended by striking Puerto Rico, and inserting
			 the Commonwealth of Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands,.
				(11)Facilities for
			 reserve componentsSection
			 18232(1) of such title is amended by striking Puerto Rico, and
			 inserting Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands,.
				(c)Title 37
			 definitionsSection 101 of title 10, United States Code, is
			 amended—
				(1)paragraph (7), by
			 striking Puerto Rico, and inserting the Commonwealth of
			 Puerto Rico, the Commonwealth of the Northern Mariana Islands,;
			 and
				(2)in paragraph (9),
			 by striking Puerto Rico, and inserting the Commonwealth
			 of Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands,.
				
